PER CURIAM.
This is the second appeal in this case. The decree now before us seems to be in accordance with our views as expressed In our former opinion (143 Fed. 53, 74 C. C. A. 207), and in the matters not passed upon in the former appeal seems to be correct. It is, however, somewhat involved, and, as it is suggested that under one aspect of the decree, it might permit a double recovery on the Coffey-Neal chattel mortgage, it is amended by limiting the full recovery by the National Bank of Commerce and the Bank of America, as against W. T. Waggoner and Robert Houssels, to the sum of $13,337.50, together with 10 per cent interest thereon from date of decree, that being the full amount secured by said chattel mortgage; and, as thus amended, the decree is affirmed.